PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/963,013
Filing Date: 17 Jul 2020
Appellant(s): FELDMAN et al.



__________________
George M. Kaplan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
As a formal matter, it is noted that the heading on page 11 of the Appeal Brief should read “Edwards ‘588” (emphasis added) as the arguments are directed to the rejection of Claims 1, 5, 7, 8, and 22 as unpatentable over Feldman et al. in US Patent 9655415 in view of Edwards in US Publication 2006/018588.
The appellant argues that there is no motivation to use the storage cavity of the Feldman ‘415 device to store anything other than raingear and that it would be impossible to store and dispense pet waste disposal bags from the handle cavity of that device. The appellant adds that “the prior art must be considered in its entirety” (Appeal Brief, page 16 third line from the bottom) and that “[no] prior art of record discloses or even suggests possibly storing pet waste bags in an umbrella” (Appeal Brief, page 13, lines 10-11). The Information Disclosure Statement filed by the appellant on 7/17/2020 indicates otherwise. US Publication 2007/0204805 (Brody) explicitly shows an umbrella (11) with a handle (14) including “a compartment 64, or hollow storage area, for storing disposable bags, and the like” (emphasis added, see Brody, Paragraph 0031). An annotated figure from Brody is included directly below.


    PNG
    media_image2.png
    754
    539
    media_image2.png
    Greyscale


Additional prior art disclosed by the appellant on the 7/17/20 IDS also includes Lillie, McWilliams ‘251, McWilliams ‘078 which teach the use of a hollow umbrella handle to store diverse objects such as “rubbers or other article” (Lillie, Column 1, line 
The appellant argues that Edwards ‘588 does not teach a handle but merely teaches a housing. However, the Edwards housing takes the form of a cylinder, which is the same shape as the storage cavity of the Feldman ‘415 umbrella. Edwards is not relied upon to explicitly teach a handle, but to teach a simple cylindrical storage element. The combination of the features of two cylindrical storage elements would be an obvious step in the skilled artisan’s development process.
The appellant argues that “Edwards ‘588 explicitly teaches away from using an animal waste collecting device ‘which incorporates its own handle’” (Appeal Brief, page 14, lines 12-13). Appellant provides no context for the device to which Edwards refers. A figure is provided below. The device Edwards refers to is Albert in US Patent 5540469. Albert ‘469 is a “pooper-scooper” type of device and requires no bag dispenser, as it is pre-loaded with a single use bag 20. There is no reason to combine a roll of bags with a device that is intended for a single use, and the appellant’s reliance 


    PNG
    media_image3.png
    439
    583
    media_image3.png
    Greyscale


The appellant further argues that “the operability of the Edwards ‘588 dispenser would be destroyed since, in either dispenser embodiment … the post would interfere with the functioning of the axle … or flange” (Appeal Brief, page 15, lines 5-7). Appellant fails to explain how the operability would be affected. An umbrella post could simply be attached to the lower flat end of either embodiment and would not affect the internal 
The appellant also argues that the claimed invention is directed to dispensing pet waste bags “while the umbrella is open” but also fails to explain how the combination of Feldman and Edwards would not allow such a function. As noted above, if the Edwards device is attached to an umbrella post and the umbrella operation is independent of the handle, the pet waste bags can be dispensed regardless of the operation state of the umbrella. The combined device would provide the user with the shelter of an open umbrella and the convenience of carrying a single device instead of trying to juggle multiple “pet-walking” articles.
The appellant argues (page 18) that Feldman fails to teach a casing made of tearable material. Feldman teaches (See Column 3, lines 9-34) a casing 121 that is “fabricated, for example, from a thin polymeric plastic material” and that in use, the poncho stored therein is “removed from casing 121, for example by tearing open the casing.” This appears to teach exactly the “casing made of a tearable material” that is recited in Claim 5 to which the appellant refers. 
The appellant asserts that Edwards fails to teach the shape of the supporting member recited in Claim 8. However, it is plain to see in Edwards, Fig. 4, that element 28, has a quadrilateral shape. The fact that there is additional structure is irrelevant. Likewise, the appellant argues that Edwards fails to teach a ring-shaped post that has open ends. However as plainly shown in Edwards Figure 10, element 12 - identified as the ring-shaped post at issue - has open ends. That the lower end is connected to a cap 
The appellant argues (second paragraph, page 20) that Mallard does not teach the “arrangement of the components of an umbrella including the cap supporting member as positioned along the handle.” Mallard is not relied upon to teach anything other than a structurally beneficial shape for a post axis. 
The appellant argues that Peterson “adds nothing to the other references.” It is noted that Feldman teaches a threaded arrangement between the cap and handle body where the threads are on the outer surface of the cap and the inner surface of the body. Petersen is merely used as an example of the opposite arrangement (internally threaded cap and externally threaded body). It has been held that the mere reversal of the essential working parts of a device involves only routine skill in the art. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Noah Chandler Hawk/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        
Conferees:
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636                                                                                                                                                                                                        
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), 
ian